UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6673



MARCUS LANE, SR.,

                Plaintiff - Appellant,

          v.


C.T. WOODY, Sheriff; LT. COL. BURNETT; DR. FURMA, Head Doctor
Richmond City Jail Medical Department,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00109-TSE-JFA)


Submitted:   August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Lane, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus   Lane,   Sr.,   appeals   a   district   court   order

dismissing without prejudice his complaint for failing to provide

a current mailing address.   Because Lane was obligated to keep the

district court informed of any change of address, we affirm the

court’s order. We deny Lane’s motions for transcript at government

expense and appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                   2